Carter, J.,
dissenting.
In my opinion, the court is required to give effect to the explanatory sentence in the fourth paragraph of the will. It must be presumed that the testator was familiar with the canons of will construction- long established by this court. Consequently, it is presumed that testator intended *79that every word should have some meaning. There being two' inconsistent and repugnant clauses in the will involving the same property, it must be presumed that he intended the last clause in point of local position to prevail as expressing the latest testamentary intention. It must also be presumed that the testator intended that the clearly expressed general intent should prevail over a particular intent expressed in a part of the will. It must likewise be presumed that the testator intended thaUthe later clause, inconsistent with the prior language in the same paragraph of the will, should be construed as modifying, explaining or clarifying the former. These presumptions must be given effect because they are rules of construction which this court has repeatedly announced and upon which the testator could, rightfully assume that he might rely. The opinion of the majority rejects entirely the subsequent explanatory clause of the will. The rejection of this clause, and the failure of the court to apply the established canons of construction which the testator had a right to assume would be done, constitutes the will, as interpreted by the majority, as that of the court and not that of the testator.
Paine, J., joins in the foregoing dissent.